DETAILED ACTION

	This Office action is in response to applicant’s election filed on 31 March 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 31 March 2021 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Method for Manufacturing Semiconductor Device Having Isolation Trenches of Different Dimensions in Memory Cell Region and in Surrounding Region.

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

5.	Claims 2-11 are objected to because of the following informalities:
In claim 2, line 10, change “the (c)” to --the step (c)-- for proper antecedence to claim 2, line 2;
In claim 3, line 2, change “the (c)” to --the step (c)-- for proper antecedence to claim 2, line 2;.
In claim 6, line 2, change “the (c3)” to --the step (c3)-- for proper antecedence to claim 2, line 8;
In claim 6, line 3, change “the (c)” to --the step (c)-- for proper antecedence to claim 2, line 2; and
In claim 9, line 2, change “the (f)” to --the step (f)-- for proper antecedence to claim 8, line 2.
Appropriate correction is required.


Claim Rejections - 35 USC § 112


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the gate electrodes adjacent to each other" in lines 4-5.
There is insufficient antecedent basis for this limitation in claim 4.

Allowable Subject Matter

8.	Claim 1 is allowed.

9.	Claims 2-11 would be allowable if rewritten or amended to overcome the objections and the rejection under 35 U.S.C. 112(b) set forth in this Office action.

10.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, in combination with the other .

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach finFET structures that feature isolation trenches of different dimensions.  Dai et al. teach an isolation structure (311 in Fig.10) that is wider and thicker than an isolation structure (317) between parallel fins (321).  However, they do not expressly indicate that the outer isolation structure (311) surrounds the fins (321), as required for claim 1, and they further disclose planar transistors (corresponding to gates – 322) outside the outer isolation structure (311), which is excluded by claim 1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws